DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (US 20150176831 A1; previously relied upon; hereinafter “Zhang”) in view of, Wang (CN 105650613 A, previously relied upon), Qian (CN 104726069 A, previously relied upon; hereinafter “Qian ‘069’”), Qian et al (CN 103131274 A; previously relied upon; hereinafter “Qian ‘274’”), Lim et al (US 20140240994 A1; previously relied upon; hereinafter “Lim”), Qian et al (CN 102634212 A; previously relied upon; hereinafter “Qian ‘212’”), and Okuda (US 20130106064 A1, previously relied upon).
Re Claim 15:
Zhang discloses an LED light source module (described below, shown in at least Figs 1-6), comprising: 
a sunflower radiator (radiator 103, Fig 2) and 
an LED light source (optical machine module 4, Fig 6), 
superconducting liquid, shown in Fig 17 and described in Para 0170) is filled in the middle of the sunflower radiator (shown in Fig 17), 
the LED light source (4) is connected to the sunflower radiator (connected to 103, shown in Fig 6), 
wherein the LED light source module further comprises 
a lens (inner cover 6), 
a sealing ring (inner ring cover 62, Fig 6, described as part of the sealed water proof space in Para 0168), 
a pressing ring (snap ring 81, Figs 6 and 11), 
a back cover (heat conductive converting bracket 2, Figs 6), 
a platform (heat conductive bracket 3, Fig 6), 
a screw (radiator fixing screw 12 and bulb fixing screw 105, Fig 6) and 
a waterproof quick connector (shown in Fig 18, described as an electrical connector with a waterproof rubber ring 16 in Para 0172), 
wherein the lens (6) is fastened to the sealing ring (fastened to 62, shown in Fig 12), and 
the pressing ring (81) is fixed to the platform by the screw (necessarily occurring due to the configurations shown in Figs 6 and 11 as well as the description regarding inner snap ring in Para 0081 and the radiator fixing screw 12 at the bottom of Para 0170),
so as to closely attach the lens and the sealing rubber ring to the platform (closely attach 6 and 62 to 3, Fig 6 transposed with Fig 3).
Zhang does not describe the heat conducting material as a graphene material.
Wang teaches a sunflower radiator (heat dissipating member 2, Figs 1-2) comprising a block structure (heat obtaining core 3, shown in Figs 1-2) formed of a graphene material is filled in the middle of the sunflower radiator (not shown but described as a certain amount of high thermal conductivity graphene component in the third paragraph on Page 7 of the English translated copy filed with the Office on 11/10/2019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block structure of Zhang (as modified in view of Okuda) by including a graphene material as taught by Wang for the benefit of increasing thermal conductivity (Wang, Page 7).
Zhang does not describe the graphene material as a graphene phase-change material.
Qian ‘069 teaches a graphene material as a graphene phase-changed material (Phase change material described on Pages 1-7 of the English Translation filed with the Office on 11/10/2019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphene material of Zhang (as modified in view of Wang) by including a graphene phase change material as taught by Qian ‘069 for the benefit of improving heat absorption, heat storage, and heat dissipation while maintaining a higher specific heat (Qian ‘069: Page 7).
Zhang does not describe wherein the surface of the sunflower radiator is coated with a graphene-containing fluororesin material.
Qian ‘174 teaches the surface of a radiator (two aluminum allow fins described on Pages 8-9 of the English translated copy filed with the Office on 11/10/2019) being coated (sprayed, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the sunflower radiator of Zhang (as modified in view of Wang and Qian ‘069) by coating with a graphene-containing fluororesin material as taught by Qian ‘174 for the benefit of improving heat dissipation efficiency (Qian ‘174: first paragraph of Page 9).
Zhang does not disclose the LED light source (4) is connected to the sunflower radiator (103) through a thermal grease.
Lim teaches an LED light source (cover 100 and light source module 200, Fig 2) connected to a radiator (upper portion 311 of heat sink 300) through a thermal grease (not shown but described as thermal grease in Para 0101).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light source module of Zhang (as modified in view of Wang, Qian ‘069, and Qian ‘174) by including thermal grease as taught by Lim for the benefit of quickly conducting heat from the LED light source (Lim: Para 0101).
Zhang does not explicitly describe the thermal grease as a graphene-containing heat-conducting silicone grease.
Qian ‘212 teaches a graphene-containing heat-conducting silicone grease on at least Pages 9-10 of the English translation filed with the Office on 11/10/2019.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the thermal grease of Zhang (as 
Zhang does not describe the sealing ring (62) as a rubber ring.
Okuda teaches a sealing rubber ring 1 (rubber gasket 1, Figs 1-3, Para 0033).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sealing ring of Zhang (as modified in view of Wang, Qian ‘069, Qian ‘174, Lim, and Qian ‘212) to be comprised of rubber as taught by Okuda for the benefit of obtaining sealing properties under high inner pressure (Okuda: Para 0010). 
Re Claim 18:
Zhang further discloses an LED module assembly (described below), comprising
the LED light source module of claim 15 (claim 15, above) and
a power supply module (power source and control circuits described as within harness connector 106 in Para 0174). 
Re Claim 19:
Zhang further discloses wherein the number of the LED light source modules is one (described in claim 15, above).
Re Claim 20:
Zhang further discloses a graphene heat-dissipation lamp (described below), comprising
the LED module assembly according to claim 18 (claim 18, above)
and a lamp housing (light housing 101, Figs 1-2).
Re Claim 21:
Zhang further discloses wherein when the number of the LED light source modules is 2 or more (since the Para 0179 describes the wire harness is 106 is used for connecting a plurality of LED bulbs, it necessarily occurs that the accompanying structure is duplicated in plurality, i.e. LED light source (4), lens (6), and sunflower radiator (103) etc… )
 the LED light source modules are connected to the power supply module (power source and control circuits) through a waterproof power strip (wire harness connector 106 and socket connector 10, (at least Fig 18 and Para 0172); the wire harness connector 106 is used for connecting a plurality of LED bulbs 102 to a power supply and a control circuit as described in Para 0179).
Re Claim 22:
Zhang further discloses wherein the LED module assembly is fixed to the lamp housing (101) by a screw (bulb fixing screw 105) and a presser (lens snap ring 8) to form an LED street lamp base (configuration shown in Figs 1-2, and described in Para 0168 of the Embodiments section).

Claim 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Qian ‘069, Qian ‘174, Lim, Qian ‘272, and Okuda as applied to claim 15 above, and further in view of Hardikar et al (US 20140240989 A1; previously relied upon; hereinafter “Hardikar”).


Re Claim 16:
Zhang does not disclose wherein the graphene phase-change material is poured into a hollow portion (hollow portion of heat sink 34 shown in Fig 01, specifically including portion filled with foam 37 in Fig 10) of the sunflower radiator (103), and is solidified. 
Hardikar teaches a graphene material (thermally conductive polymer material, Para 0049; specifically including graphene, Para 0028) is poured into a hollow portion (metal plastic interface 20) and is solidified (solidify, Para 0049).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the graphene phase-change material of Zhang (as modified in view of Wang and Qian) as taught by Hardikar for the benefit of improving contact pressure (Hardikar: Para 0049).
With regard to the graphene phase-change material, Zhang at least suggests the graphene phase-change material is solidified to form a block structure by the configuration shown in Fig 17. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that configuring (by pouring) the graphene phase-change material into the hollow portion would result in a solid structure similar to the block structure of foam material 37 shown in Fig 17. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), Zhang suggests the graphene phase-change material is solidified to form a block structure. 


Re Claim 17:
Zhang further discloses wherein the hollow portion of the sunflower radiator (103) is sealed by the platform (3) and the back cover (specifically utilizing screws 105 of (12 and 105) due to the configurations of Fig 6 transposed with Fig 5).

Response to Arguments
Applicant's arguments filed on 5/17/2021 have been fully considered but they are not persuasive. 
With regard to claim 15, on pages 5-6, Applicant argues that the technical solution of amended claim (15) is not obvious and does not produce an unexpectedly superior technical effect. Applicant attempts to support this position by citing Example 4. The examiner searched through Example 4 in Applicant’s specification but did not find an example of unexpected results. Further, it does not appear that Applicant has described explicitly which result is unexpected. Furthermore, although not necessarily required, there is no affidavit submitted for unexpected results. Therefore, the examiner is not persuaded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875